           Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

United States of America,                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        ) Civil No.
                                          )
Twenty Thousand Dollars ($20,000.00) in   ) JURY TRIAL REQUESTED
U.S. Currency, more or less, seized from  )
Quentin Simon,                            )
                                          )
              Defendant in rem.           )
__________________________________________)

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims,

and alleges:

                                 NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the following property: Twenty Thousand Dollars ($20,000.00) in U.S. Currency, more

or less, seized from Quentin Simon, pursuant to 21 U.S.C. § 881(a)(6).

                                JURISDICTION AND VENUE

       Plaintiff brings this action in rem in its own right to forfeit and condemn the defendant in

rem property under 21 U.S.C. § 881. This Court has jurisdiction over this action under 28 U.S.C.

§§ 1355, 1395. Venue is proper in this district pursuant to 28 U.S.C. §§ 1355, 1395.




                                                1
           Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 2 of 7




                                  THE DEFENDANT IN REM

The defendant in rem is: Twenty Thousand Dollars ($20,000.00) in U.S. Currency, more or less,

seized from Quentin Simon. The United States Marshals Service (USMS) has custody of the

defendant in rem.

                                              FACTS

       1. Beginning in the spring of 2020, law enforcement officers identified Quentin L.

Simon (“Simon”) as a significant crack cocaine dealer, operating out of his apartment located at

109 Eastern Avenue, Apartment 302, in Manchester, New Hampshire.

       2. Law enforcement officers used a confidential informant (“CI”) to purchase crack

cocaine from Simon on four separate occasions during May, July and August of 2020. The CI

purchased a total of 70 grams of crack cocaine. During each purchase, the CI was equipped with

an audio and video recording device, and provided with recorded currency. Once the CI

completed each purchase, law enforcement officers weighed and field-tested the crystal

substance. Each controlled buy was later analyzed by the state laboratory and tested positive for

crack cocaine.

       3. On August 18, 2020, law enforcement officers executed a state search warrant at

Simon’s residence. During the search of the apartment, officers found and seized: the defendant

in rem $20,000 in U.S. Currency, more or less, along with an additional $58,858 in U.S.

Currency, more or less, for a total of $78,858 in U.S. Currency; 892.3 grams of cocaine, 122.7

grams of crack cocaine and 647.2 grams of white powder/cutting agent, a collection of 107 pairs

of sneakers, assorted jewelry, a loaded gun, a scale and four ecstasy pills.




                                                 2
              Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 3 of 7




         From the master bedroom, officers found and seized: approximately $30,500 from under

the bed; $5,000 from the floor; $218 from the nightstand; $2,560 from the dresser, and $22,000

from under the mattress cover.

Figures 1 and 2- Currency found below bed and from under the mattress cover.




         From the living room, officers found and seized: a plastic container of cocaine weighing

348.1 grams from the floor; $15,256 from the living room coffee table; one loaded Walther .38

caliber handgun from under the couch; $540 from a front pant pocket, and $251 from the back

left pant pocket found on the floor.

                                         Figure 2- cash on living room coffee table




         In the kitchen, officers found and seized: $35 in U.S. Currency from a cabinet; two

plastic bags of cocaine, weighing 116.7 grams and 6.0 grams; a box containing several bags of

                                                             3
              Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 4 of 7




cocaine and cutting agent from the top of the kitchen cabinets, and a digital scale from the

counter top.

Figures 3 & 4 - Kitchen: box containing cocaine and cutting agent/cocaine in kitchen cabinet.




         Officers found and seized $693 in U.S. Currency from the windowsill in the second

bedroom.

         From the third bedroom, officers found and seized $814 from a bank on the floor by the

closet, $1950 from a wallet in the closet, and $31 in U.S. Currency from the top of a sneaker box.

                                               Figure 5 - Bank containing $814




         5. Simon’s criminal history includes a 2013 felony conviction for distribution of a

controlled drug (cocaine).

                                                               4
             Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 5 of 7




       6. The United States charged Simon with 6 counts of distribution of a controlled

substance by Indictment on November 23, 2020. Indictment, U.S. v. Quentin Simon, No. 1:20-

CR-00152-PB, ECF No. 1.

                               FIRST CLAIM FOR FORFEITURE
                                     21 U.S.C. § 881(a)(6)

       7. The allegations contained in paragraphs 1 through 6 of this Verified Complaint for

Forfeiture in rem are incorporated by reference.

       8. Title 21, U.S.C. § 881(a)(6) subjects to forfeiture “all moneys … or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

or … all proceeds traceable to such an exchange and all moneys … used or intended to be used

to facilitate any violation of” the Controlled Substances Act.

       9. The defendant in rem was furnished or intended to be furnished in exchange for a

controlled substance, in violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq., or

represents proceeds traceable to such exchanges, or money used or intended to be used to

facilitate violations of the Act. As a result, the defendant in rem is liable to condemnation and

forfeiture to the United States for its use in accordance with 21 U.S.C. § 881(a)(6).

                                    PRAYERS FOR RELIEF

       Therefore, the United States requests that:

       (a)     the Clerk of Court issue a Warrant of Arrest in Rem in the form submitted with

this Verified Complaint to the United States Marshal for the District of New Hampshire,

commanding him to arrest the defendant in rem;

       (b)     this matter be scheduled for a jury trial;

       (c)     judgment of forfeiture be entered; and




                                                   5
            Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 6 of 7




      (d)     this Court grant the United States its costs and whatever other relief to which it

              may be entitled.

                                                    Respectfully Submitted,

                                                    JOHN J. FARLEY
                                                    Acting United States Attorney


Dated: May 18, 2021                          By:    /s/ Robert J. Rabuck
                                                    Robert J. Rabuck
                                                    NH Bar # 2087
                                                    Assistant U.S. Attorney
                                                    53 Pleasant Street
                                                    Concord, New Hampshire
                                                    603-225-1552
                                                    Rob.Rabuck@usdoj.gov




                                                6
           Case 1:21-cv-00399-PB Document 1 Filed 05/18/21 Page 7 of 7




                                       VERIFICATION

        I, Adam Lambert, being duly sworn, depose and say that I am a Special Agent with the
United States Drug Enforcement Administration, and as such have responsibility for the within
action, that I have read the contents of the foregoing Verified Complaint for Forfeiture in Rem
and know the contents therein, and that the same is true to the best of my knowledge,
information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled substance
laws of the State of New Hampshire and of the United States.


                                                    /s/ Adam Lambert
                                                    Adam Lambert




STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK


       Subscribed and sworn to before me this 18th day of May 2021.



                                                    /s/ Francine Doucette Conrad
                                                    Notary Public

       My commission expires on: March 27, 2024




                                                7
